DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Supplemental Amendment filed 12/13/2021 in response to the Non-Final/Pre-Interview First Office Action/Communication mailed 11/16/2021 has been entered.
	Claims 1-6, 8-10 and 12-22 are currently pending in U.S. Patent Application No. 16/928,340.

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,755,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Corresponding rejections to the claims under Double Patenting are withdrawn accordingly.


Response to Arguments/Remarks
	Applicant's arguments/remarks with regard to deficiencies in the combination of cited prior art and with reference to that Interview of 12/10/2021 (see attached PTOL-413), have been considered and determined persuasive in view of accompanying claim amendments which draw from cancelled claims 7 and 11 previously identified as Allowable Subject Matter.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-6, 8-10 and 12-22 are allowable. 

The following is an examiner's statement of reasons for allowance:
Reconsideration and updated search has provided one or more additionally cited reference(s) which present the general state of the art without lending towards an obvious combination of references teaching/suggesting the claimed invention as a whole.  The claims as amended incorporate limitations of now cancelled claim(s) 7/11, previously identified as Allowable Subject Matter in that Non-Final/Pre-Interview First Office Action/Communication mailed 11/16/2021.  Park et al. (US 2020/0134876) suggests an image completion based at least in part upon a generative adversarial network (GAN) generally, however fails to teach/suggest a coarse prediction of hole filling imagery refined using an image refinement neural network trained based on GAN losses, by copying patches of pixels included in depicted imagery based on a measure of similarity between patches of pixels included in depicted imagery and patches of pixels in the coarse prediction.  References of record fail to teach/suggest the claimed invention as a whole and to include at least these limitations in particular.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669